Citation Nr: 1025724	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  10-14 543	)	DATE
	)
	)


THE ISSUE

Whether an October 2, 2008, decision of the Board of Veterans' 
Appeals should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

	The moving party in this case served on active duty from July 
1952 to June 1954.

	In an October 2, 2008, decision, the Board of Veterans' Appeals 
(Board) denied a claim for CUE in a rating decision dated July 
12, 2001 that assigned an effective date of February 28, 2001 for 
the grant of service connection for posttraumatic stress disorder 
(PTSD).  The moving party has moved the Board to revise this 
decision on the basis that the decision was clearly and 
unmistakably erroneous.

	
FINDINGS OF FACT

The moving party has failed to adequately set forth the alleged 
clear and unmistakable error, or errors, of fact or law in the 
October 2008 Board decision pertaining to the denial of CUE in a 
rating decision dated July 12, 2001 that assigned an effective 
date of February 28, 2001 for the grant of service connection 
for PTSD, the legal or factual bases for such allegations, and 
why the results would have been manifestly different but for the 
alleged errors.


CONCLUSION OF LAW

The moving party's allegations of CUE in the October 2008 Board 
decision fail to meet the threshold pleading requirements for 
revision of the Board decision on grounds of clear and 
unmistakable error. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 
20.1404(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

CUE is a very specific and rare kind of error.  It is the kind 
of error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either the 
correct facts, as there were known at the time, were not before 
the Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for CUE in a prior Board decision must be 
based on the record and the law that existed when that decision 
was made.  For Board decisions issued on or after July 21, 1992, 
a special rule provides for the inclusion of relevant documents 
possessed by VA not later than 90 days before such record was 
transferred to the Board for review in reaching that decision, 
provided that the documents could reasonably be expected to be 
part of the record.  38 C.F.R. § 20.1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).

Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a decision 
of the Board based on CUE may be made at any time after that 
decision is made.  Such a request shall be submitted directly to 
the Board and shall be decided by the Board.  All final Board 
decisions are subject to revision except (1) decisions on issues 
which have been appealed to and decided by a court of competent 
jurisdiction; and (2) decisions on issues which have 
subsequently been decided by a court of competent jurisdiction.  
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

Unless otherwise specified, the term "issue" means a matter 
upon which the Board made a final decision.  As used in the 
preceding sentence, a "final decision" is one which was 
appealable under Chapter 72 of title 38, United States Code, or 
which would have been so appealable if such provision had been 
in effect at the time of the decision.  38 C.F.R. § 20.1401.  
Only final decisions of the Board are subject to appeal to the 
Court.  38 U.S.C.A. § 7266.

The general requirements for filing a motion for CUE includes 
the name of the moving party, the applicable VA file number, the 
date of the Board decision to which the motion relates, and the 
issue or issues to which the motion pertains.  38 C.F.R. § 
20.1404(a).  Motions which fail to comply with the requirements 
set forth in this paragraph shall be dismissed without prejudice 
to refiling under this subpart.  Id.

In addition to the general requirements for filing a motion for 
revision of a decision based on CUE as noted above, there are 
also specific requirements for making allegations of clear and 
unmistakable error that are set forth under 38 C.F.R. § 
20.1404(b).  Such requirements include that the motion must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, and 
why the result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, nonspecific allegations of error, are insufficient to 
satisfy the requirement of the previous sentence.  Motions which 
fail to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  Id.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including decisions 
of service connection, will be accepted as correct in the 
absence of CUE.  In order for a claim of CUE to be valid, there 
must have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, were 
not before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  Further, the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made, and a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Id.  Simply to claim CUE on the basis 
that the previous adjudication improperly weighed and evaluated 
the evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, as to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was clear and 
unmistakable error must be based on the record and the law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The relevant laws and regulations in effect in October 2008 with 
respect to claims for CUE and assignment of effective dates were 
unchanged from those in effect at present.

The moving party did not include the date of the applicable 
Board decision in the CUE motion.  Thus, the motion did not 
comply with the requirements of 38 C.F.R. § 20.1404(a).  

The moving party also does not make any specific allegations of 
fact or law with regard to the Board's denial of the claim for 
CUE in a rating decision dated July 12, 2001 that assigned an 
effective date of February 28, 2001 for the grant of service 
connection for PTSD.  Thus, the claim of CUE with regard to this 
issue is dismissed without prejudice.  See 38 C.F.R. § 
20.1404(b).

The Board must emphasize that, in a CUE motion, it is incumbent 
upon the moving party to set forth clearly and specifically the 
alleged CUE, and non-specific allegations of a failure to follow 
regulations or failure to give due process, or any other general 
non-specific allegations of error, are insufficient to satisfy 
this requirement. See 38 C.F.R. § 20.1403.  Accordingly, in view 
of the fact that the moving party has failed to comply with 38 
C.F.R. § 20.1404(b), the Board has no alternative but to dismiss 
his motion for CUE without prejudice.

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  However, 
the notification and duty to assist provisions of the VCAA are 
not applicable to claims of clear and unmistakable error in 
prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Moreover, the Veteran and 
his representative were provided with notice of what is 
necessary to substantiate a CUE claim in VA letters.  
Accordingly, no further action is necessary for compliance with 
the VCAA.


ORDER

The motion for CUE in the October 2008 Board decision is 
dismissed without prejudice to refiling.



	                       
____________________________________________
	RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be 
appealed to the United States Court of Appeals for Veterans 
Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an 
issue to the Court must first obtain a final BVA decision on 
that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) 
(2009) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2009).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.





